     1:19-cv-02871-BHH        Date Filed 07/10/20    Entry Number 33      Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

 Devoun Bennett,                               )      Civil Action No. 1:19-2871-BHH
                                               )
                                   Petitioner, )
                                               )
                     v.                        )          OPINION AND ORDER
                                               )
 Warden of Turbeville Correctional             )
 Institution,                                  )
                                               )
                               Respondent. )
  __________________________________

       Petitioner Devoun Bennett (“Petitioner”), proceeding pro se, filed this habeas relief

action pursuant to 28 U.S.C. § 2254. (ECF No. 1.) In accordance with 28 U.S.C. § 636(b)(1)(B)

and Local Civil Rule 73.02(B)(2)(c), D.S.C., this matter was referred to United States Magistrate

Judge Shiva V. Hodges, for pre-trial proceedings and a Report and Recommendation

(“Report”).

       On February 18 2020, Respondent Warden of Turbeville Correctional Institution

(“Respondent”), filed a motion for summary judgment as well as a return and memorandum.

(ECF Nos. 21 & 22.) Because Petitioner is pro se in this matter, the Court entered an order

pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), on February 19, 2020,

advising Petitioner of the importance of a dispositive motion and of the need to file an adequate

response to Respondent’s motion. (ECF No. 23.) To date, Petitioner has failed to file a

response. Thus, Magistrate Judge Hodges recommends that this action be dismissed with

prejudice for lack of prosecution. (ECF No. 30.)

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The Court
     1:19-cv-02871-BHH        Date Filed 07/10/20     Entry Number 33      Page 2 of 3




is charged with making a de novo determination of any portion of the Report of the Magistrate

Judge to which a specific objection is made. The Court may accept, reject, or modify, in whole

or in part, the recommendation made by the Magistrate Judge or recommit the matter to the

Magistrate Judge with instructions. See 28 U.S.C. § 636(b). The Court reviews the Report and

Recommendation only for clear error in the absence of an objection. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation”) (citation omitted). The Magistrate Judge advised Petitioner of the right to file

specific objections to the Report. (ECF No. 30 at 3.) Petitioner has filed no objections and the

time for doing so expired on May 21, 2020.

       After a thorough review of the record of this matter, the applicable law, and the Report,

the Court finds no clear error. Accordingly, the Court adopts and incorporates the Report (ECF

No. 30) by reference herein. It is therefore ORDERED that this action be dismissed with

prejudice for failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure. See Ballard v. Carlson, 882 F.2d 93 (4th Cir. 1989).

                             CERTIFICATE OF APPEALABILITY

       The governing law provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made
       a substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue or
       issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this Court’s assessment of his constitutional claims to be debatable or wrong and


                                                2
     1:19-cv-02871-BHH        Date Filed 07/10/20     Entry Number 33       Page 3 of 3




that any dispositive procedural ruling by this Court is likewise debatable. See Miller–El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a

certificate of appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.


                                           /s/ Bruce Howe Hendricks
                                           United States District Judge

July 10, 2020
Greenville, South Carolina

                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by Rules

3 and 4 of the Federal Rules of Appellate Procedure.




                                                3
